NO. 12-21-00222-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

GAINSCO, INC. D/B/A GAINSCO                               §   APPEAL FROM THE 124TH
AUTO INSURANCE COMPANY AND
MGA INSURANCE COMPANY, INC.,
APPELLANTS
                                                          §   JUDICIAL DISTRICT COURT
V.

YAZARI CEDILLO-ALVIZO AND
VALENTE CEDILLO-LOPEZ,                                    §   GREGG COUNTY, TEXAS
APPELLEES

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellants, GAINSCO, Inc. d/b/a GAINSCO Auto Insurance Company and MGA
Insurance Company, Inc., filed an unopposed motion to dismiss this appeal. The motion states
that the trial court granted Appellants’ motion for new trial, rendering this appeal moot, and that
Appellants no longer desire to pursue the appeal. No decision has been delivered in this appeal.
Accordingly, Appellant’s motion to dismiss is granted, and the appeal is dismissed. See TEX. R.
APP. P. 42.1(a)(1).
Opinion delivered December 8, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        DECEMBER 8, 2021


                                        NO. 12-21-00222-CV


     GAINSCO, INC. D/B/A GAINSCO AUTO INSURANCE COMPANY AND MGA
                         INSURANCE COMPANY, INC.,
                                 Appellants
                                    V.
         YAZARI CEDILLO-ALVIZO AND VALENTE CEDILLO-LOPEZ,
                                 Appellees


                               Appeal from the 124th District Court
                        of Gregg County, Texas (Tr.Ct.No. 2021-325-B)

                   THIS CAUSE came on to be heard on the unopposed motion of the
Appellants to dismiss the appeal herein, and the same being considered, it is hereby ORDERED,
ADJUDGED and DECREED by this Court that the motion to dismiss be granted and the appeal
be dismissed, and that the decision be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.